 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                          FRESNO DIVISION
11

12
     ETUATE SEKONA,                                        1:19-cv-00529-DAD-JDP (PC)
13
                                            Plaintiff, ORDER GRANTING DEFENDANTS’
14                                                     MOTION FOR EXTENSION
                    v.
15
                                                           ECF No. 16
16   M. FRANCIS, et al.,
17                                       Defendants.
18

19         The Court has considered defendants Negre and Francis’ request for a ten-day extension of

20   time to respond to plaintiff’s complaint. Good cause appearing for this request, defendants shall

21   have until January 16, 2020, to respond to plaintiff’s complaint.

22   No. 204.

23
     IT IS SO ORDERED.
24

25
     Dated:     January 7, 2020
26                                                         UNITED STATES MAGISTRATE JUDGE
27

28
                                                       1
                                                    [PROPOSED] ORDER (1:19-cv-00529 DAD JDP (PC))
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
      2
     [PROPOSED] ORDER (1:19-cv-00529 DAD JDP (PC))
